Citation Nr: 1015670	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.
2.  Entitlement to service connection for bilateral hearing 
loss.	

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to September 
1971 and from June 1974 to May 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied reopening of the 
Veteran's claim.  

In February 2010, the Veteran testified at a Travel Board 
hearing at the Winston-Salem RO before the undersigned 
Veterans Law Judge.  A transcript of this hearing is of 
record.


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied 
reopening the Veteran's claim for bilateral hearing loss.  
Although notified of this decision the following month, the 
Veteran did not appeal. 

2.  The evidence received since the September 1996 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to unestablished 
facts necessary to substantiate the claims, and that is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claims for service connection for 
bilateral hearing loss. 

3.  The preponderance of the evidence indicates that the 
Veteran's bilateral hearing loss is related to active 
service.




CONCLUSIONS OF LAW

1.  The RO's September 1996 decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009). 
 
2.  As evidence received since the September 1996 denial is 
new and material, the requirements for reopening the claim 
for service connection for bilateral hearing loss are met. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (a) (2009).

3.  The Veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with these issues given the fully favorable nature 
of the Board's decision.  



II.  Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO most recently denied a claim for service connection 
for bilateral hearing loss, in a September 1996 rating 
decision.  The Veteran was notified of the decision the 
following month month.  He did not appeal.  Thus, the 
September 1996 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2009).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the September 1996 
decision included treatment records, post-service treatment 
records and the Veteran's contentions.  

The pertinent evidence added to the record since the 
September 1996 rating decision consists of  post-service 
treatment records and a private medical opinion, the 
Veteran's contentions, hearing testimony and a VA authorized 
examination.  

The Board notes that a March 2006 private medical opinion 
indicates that the Veteran's bilateral hearing loss is as 
likely as not from in-service noise exposure.

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to unestablished facts necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for bilateral hearing loss is reopened.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's DD214 for the period November 1975 to May 1976 
indicates that the Veteran had an Military Occupational 
Specialty of Light Vehicle Driver with a related civilian 
occupation listed as a heavy truck driver.

The Veteran submitted a private medical opinion from Dr. B 
indicating that he had mild sloping to severe sensorineural 
hearing loss bilaterally.  The examiner indicated that a 
large portion of the Veteran's hearing loss is as likely as 
not from in-service noise exposure.  

The Veteran was afforded a VA authorized examination during 
August 2006.  The examiner indicated that the Veteran had a 
mild to severe sensorineural hearing loss bilaterally.  The 
examiner indicated that it is likely that a small portion of 
the Veteran's current hearing loss is from his military noise 
exposure.

Thus, the Board finds that the preponderance of the evidence 
indicates that the Veteran's bilateral hearing loss is 
related to active service.  Thus, service connection for this 
condition must be granted.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for bilateral hearing 
loss.
Entitlement to service connection for bilateral hearing loss 
is granted.	



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


